Citation Nr: 1617340	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for hydrocele in bilateral testicles.

3.  Entitlement to a rating in excess of 20 percent for scars associated with vagotomy and pylororplasy for a duodenal ulcer.

4.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record by the Veteran in his testimony at the November 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

In October 2009, the Veteran filed a claim for increased ratings for his service-connected hemorrhoids, hydrocele, and scars.  He was afforded VA examinations in November 2009, November 2010, and June 2012.  In October 2012, the RO granted him an increased rating to 10 percent for his scars.  He asserts that he is entitled to higher ratings.

The Veteran's medical records show that in January 2010, he was diagnosed with mild anemia that appeared chronic.  More recently in 2016, his medical records show his complaints of bleeding hemorrhoids.  However, his medical records also contain numerous complaints of gastrointestinal bleeding.

At the November 2015 hearing, the Veteran testified that he was diagnosed with anemia due to his hemorrhoids.  He also testified that his hydrocele and scars have increased in severity.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's hemorrhoids, hydrocele, and scars.

Additionally, the issue of SMC is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hemorrhoids, hydrocele, and scars.  If the Veteran is bleeding from the rectum, the source of the bleeding should be identified, as due to hemorrhoids or to a gastrointestinal bleed.  Furthermore, the examiner should specifically determine if the Veteran's hemorrhoids result in anemia.

The examiner should also determine whether the Veteran has erectile dysfunction and if so whether it is at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is either caused by or aggravated by a service connected disability (to include hemorrhoids, hydroceles in the testicles, and a vagotomy and pyloroplasty).  Why or why not? 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

